Case 2:20-cv-13134-LVP-RSW ECF No. 141, PageID.5231 Filed 06/30/21 Page 1 of 4




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION
TIMOTHY KING, et.al.,                      Case No. 20-cv-13134
       Plaintiffs,                         Hon. Linda V. Parker

v
GRETCHEN WHITMER, in her official capacity as
Governor State of Michigan, et.al.,
          Defendants,
and
ROBERT DAVIS,
CITY OF DETROIT,
DEMOCRATIC NATIONAL COMMITTEE,
MICHIGAN DEMOCRATIC PARTY,
        Intervenor-Defendants.
_______________________________________________________/
ANDREW A. PATERSON (P18690)
Attorney for Intervenor-Defendant R. Davis
2893 E. Eisenhower Pkwy
Ann Arbor, MI 48108
(248) 568-9712
aap43@outlook.com
_______________________________________________________/
       INTERVENOR DEFENDANT ROBERT DAVIS’ RESPONSE
    IN OPPOSITION TO PLAINTIFFS’ AMENDED MOTION TO
      ADJOURN JULY 6, 2021 HEARING (DOCKET NO. 126)
      NOW COMES, INTERVENOR DEFENDANT ROBERT DAVIS

(hereinafter “Intervenor Defendant Davis”), by and through his


                                  Page 1 of 4
Case 2:20-cv-13134-LVP-RSW ECF No. 141, PageID.5232 Filed 06/30/21 Page 2 of 4




attorney, ANDREW A. PATERSON, and for his Response in Opposition

to Plaintiffs’ Amended Motion to Adjourn July 6, 2021 Hearing (Docket

No. 126), states the following:

      After granting Plaintiffs’ requests for extensions to file responses

to the multiple motions for sanctions, on June 8, 2021, the Court issued

a notice of hearing setting a hearing date on Defendants’ and

Intervening Defendants’ meritorious motions for sanctions (Docket Nos.

69, 78, 105) to be held on July 6, 2021 via ZOOM. (Docket No. 122). On

June 17, 2021, the Court then entered an order requiring “[e]ach

attorney whose name appears on any of Plaintiffs’ pleadings or briefs

shall be present at the motion hearing set for July 6, 2021 at 2PM.”

(Docket No. 123).

      As noted, the hearing scheduled for July 6, 2021 is to be conducted

via ZOOM and NOT in-person! Therefore, although Plaintiffs’ counsel

may be on vacation with her children, there is no excuse for Plaintiffs’

counsel not to be able to set aside adequate time to appear via VIDEO

CONFERENCING for the July 6, 2021 hearing. The convenience of

having the motion hearing conducted via Zoom allows ALL COUNSEL

to appear no matter where they may be. There is simply no legal basis

                                  Page 2 of 4
Case 2:20-cv-13134-LVP-RSW ECF No. 141, PageID.5233 Filed 06/30/21 Page 3 of 4




to adjourn this hearing considering Defendants’ and Intervening

Defendants’ motions for sanctions have been pending before the Court

for quite some time. More importantly, the Court has recognized the

importance of this hearing and the merit of Defendants’ and

Intervening Defendants’ pending motions for sanctions considering the

Court entered an order requiring “[e]ach attorney whose name appears

on any of Plaintiffs’ pleadings or briefs shall be present at the motion

hearing set for July 6, 2021 at 2PM.” (Docket No. 123).

      As noted, although Plaintiffs’ counsel may be on vacation, because

the hearing is being conducted via Zoom and NOT in-person, there is no

plausible excuse for Plaintiffs’ counsel not to be able to appear. Again,

as noted, Plaintiffs’ counsel can easily set aside adequate time while

she’s on vacation to appear via video conference on July 6th, which

would not in any disturb her vacation with her children.

                              CONCLUSION

      WHEREFORE, for the foregoing reasons, Intervenor Defendant

Robert Davis prays that this Honorable Court DENY Plaintiffs’

amended motion to adjourn the July 6, 2021 hearing (Docket No. 126).




                                  Page 3 of 4
Case 2:20-cv-13134-LVP-RSW ECF No. 141, PageID.5234 Filed 06/30/21 Page 4 of 4




Dated:      June 30, 2021           Respectfully submitted,

                                    /s/ANDREW A. PATERSON
                                    ANDREW A. PATERSON (P18690)
                                    Attorney for Intervenor Defendant
                                    Davis
                                    2893 E. Eisenhower Pkwy
                                    Ann Arbor, MI 48108
                                    (248) 568-9712
                                    aap43@outlook.com

                      CERTIFICATE OF SERVICE
      I, ANDREW A. PATERSON, certify that the foregoing

document(s) was filed and served via the Court's electronic case filing

and noticing system (ECF) this 30th day of June, 2021, which will

automatically send notification of such filing to all attorneys and parties

of record registered electronically.

Dated: June 30, 2021                Respectfully submitted,
                                    /s/ ANDREW A. PATERSON
                                    ANDREW A. PATERSON (P18690)
                                    Attorney for Intervenor Defendant
                                    Davis
                                    2893 E. Eisenhower Pkwy
                                    Ann Arbor, MI 48108
                                    (248) 568-9712




                                  Page 4 of 4
